Citation Nr: 1220428	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  08-22 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for an acquired psychiatric disorder.  

3.  Entitlement to service connection for right arm numbness.

4.  Entitlement to service connection for left arm numbness. 

5.  Entitlement to service connection for a sleep disorder. 

6.  Entitlement to service connection for a right foot disability. 

7.  Entitlement to service connection for a left foot disability. 

8.  Entitlement to service connection for a flutter in the heart. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1979 to July 1983, from February 1991 to March 1991, and from February 2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2007 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.  

The Veteran's claim of entitlement to service connection for PTSD has been recharacterized as a claim of entitlement for an acquired psychiatric disorder, as claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The evidence shows the Veteran has been diagnosed with depression.  

The Veteran's claim of entitlement to service connection for a low back disability was granted by the RO in a June 2011 rating decision.  That issue is no longer before the Board, as the Veteran has been granted the full benefits sought.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Additional development is required before the issues on appeal can be adjudicated. The Veteran's complete service treatment records from his second and third periods of service must be obtained and associated with the record.  Further, the Veteran's post-service outpatient treatment records must be obtained and associated with the record.  Moreover, VA must attempt to verify the Veteran's stressors in connection with his PTSD claim.  Finally, examinations are necessary, for the reasons discussed below.  

The Veteran's complete service treatment records from his second and third periods of service (February 12, 1991 to March 17, 1991 and from February 7, 2003 to May 29, 2004) have not been obtained and associated with the claims file.  In March 2007 and September 2007 the RO requested these records from Fort Rucker, Alabama, as the Veteran had served in the 851st QM Company.  In October 2007, a representative of the 851st responded, and explained that the Veteran was no longer assigned to such unit, as he was discharged from the Army Reserves upon his return from Iraq.  She further noted that the 851st was deactivated and stated that the Veteran's records should be at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  Subsequently, in October 2007, the RO made a request for the Veteran's service treatment records for the aforementioned periods of service through the Personnel Information Exchange System (PIES).  The claims file does not contain a response, and a notation of "incomplete" is indicated under the response section within the RO's original PIES request.  To fulfill the duty to assist, on remand VA must make "as many requests as are necessary" to obtain the Veteran's complete service treatment records.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, a response must be documented in the claims file, and the Veteran must be informed of this fact.              

The most recent outpatient treatment record is dated in July 2007; however, in 
August 2008, the Veteran stated that he was diagnosed with PTSD at Dothan VA Mental Health Clinic in 2008.  See August 2008 VA Form 9.  As such, VA must contact the Veteran and request the appropriate contact information for any medical providers who have treated him for complaints related to his PTSD, bilateral hearing loss, bilateral arm numbness, sleep disorder, bilateral foot disability, and a heart condition from July 2007 to the present, and then obtain or request the records from the providers identified by the Veteran.  See 38 C.F.R. § 3.159.

Regarding the claim of entitlement to service connection for bilateral hearing loss, the Veteran was afforded a VA examination in April 2011 during which left ear hearing loss was diagnosed and the right ear did not meet the criteria for VA compensation purposes.  The examiner opined that, due to the unknown status of the Veteran's left ear hearing following his second period of active service, he could not resolve the issue of whether or not the current left ear hearing loss was caused by or a result of noise exposure during service without resorting to speculation.  While several of the Veteran's complete service treatment records from his second and third periods of service were not associated with the claims file at the time of examination, the examiner failed to comment on the fact that, while the Veteran's left ear hearing was normal as defined by VA at the time of discharge from his first period of service, it had worsened since entry into his second and third periods of service as demonstrated by the records contained within the claims file.  See May 1983 separation physical examination report, March 1991 periodic examination report, and February 2003 retention examination report.  

The April 2011 VA examination is inadequate, as the rationale provided by the examiner is based upon the Veteran's incomplete service treatment records.  Accordingly, a new medical examination and opinion are necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding the claim of entitlement to service connection for an acquired psychiatric disorder, it was previously denied, in part, because of the lack of substantiation for the Veteran's claimed stressors.  The Veteran's stressors include serving in the 851st QM Company in Mosul, Iraq, and are as follows:  In June 2003, the camp site in which the Veteran was located was reportedly under mortar attack every night, sometimes multiple times, and the Veteran had to listen to individuals screaming in pain; in August 2003, the building he was reportedly located in came under attack by mortar fire and he was forced to leave the building and defend from 7:30 pm until 2:00Am; and in October 2003, as part of a convoy to the Turkish border to obtain supplies, he reportedly saw a five ton vehicle that contained troops, hit an IED and flip over, which resulted in many injuries.  See April 2007 and May 2007 stressor statements from the Veteran.     

A regulatory change applicable to this claim addresses circumstances in which the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3); 75 Fed Reg. 39843 (July 13, 2010).  

The Veteran was afforded a VA psychiatric examination in April 2011 during which malingering was diagnosed; the examiner explained that the Veteran did not meet the DSM-IV stressor criterion to support a diagnosis of PTSD.  Although the examiner stated in her report that she had reviewed the claims file, she did not make any reference to the Veteran's reported stressors (described in detail above) that occurred during his third period of service.  Further, she failed to address the Veteran's diagnosis of depression.  See July 2007 VA outpatient treatment record.  

After attempting to verify the Veteran's claimed stressors, he must be afforded another VA psychiatric examination.  Barr, 21 Vet. App. 303, 311 (2007).  In addition, given the diagnosis of depression, such examination is necessary to reconcile the various diagnoses of record, as well as to address whether such conditions are related to service.  Clemons, 23 Vet. App. at 5.

Regarding the claim of entitlement to service connection for a sleep disorder, the Veteran reported that he experiences trouble sleeping due to his service-connected low back disability.  Moreover, his service treatment records contain a February 2003 retention examination report which notes his complaint of sleep trouble due to back pain.  Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Veteran must be afforded a VA examination in an attempt to determine the etiology of his claimed sleep condition, and whether such disorder is related to the aforementioned service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

In the interest of judicial economy, based upon the evidence of record, examinations are necessary for the issues of entitlement to service connection for right arm numbness, left arm numbness, a right foot disability, a left foot disability, and a heart condition.  The Veteran reported that these problems had their onset while on active duty.  See August 2008 VA Form 9.  As discussed above, the Veteran's complete service treatment records are not contained within the claims file; however, a February 2003 retention examination report demonstrates the Veteran complained of numbness and tingling of his arms, bilateral foot trouble (corns), and heart trouble.  Further, regarding the claimed heart condition, January 2002 service treatment records show the Veteran underwent an EKG that was noted to be abnormal, as well as a subsequent notation that shows the second EKG performed several days after the first test was within normal limits.

Once the Veteran's complete service treatment records, as well as his most recent outpatient treatment records have been associated with the record, examinations are necessary in order to determine whether the Veteran has bilateral arm numbness, bilateral foot, and/or a heart conditions, and if so, whether the conditions are related to or had their onset during service.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  Search all available repositories, to include The National Personnel Records Center located in St. Louis, Missouri, in an attempt to locate the Veteran's complete service treatment records.  Specifically, service treatment records for the periods of service from February 12, 1991 to March 17, 1991 and from February 7, 2003 to May 29, 2004 must be obtained and associated with the record.   

The claims folder must document the efforts made to obtain these records along with any negative responses.  If the service treatment records cannot be obtained, a letter must be sent to the Veteran informing him of the steps taken to obtain the service treatment records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  Contact the Veteran in order to obtain the names and addresses of all medical care providers who have treated him for complaints related to his claimed PTSD, bilateral hearing loss, bilateral arm numbness, sleep disorder, bilateral foot disability, and a heart condition since discharge.  Obtain and associate those records with the claims file.  If the search for such records proves unsuccessful, this must be documented in the claims file and the Veteran must be informed of this fact.

3.  Upon completion of the above development, schedule the Veteran for a VA audiological examination in order to determine the current nature and likely etiology of any hearing disability.  The claims folder must be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  

The examiner is to answer the following questions:

(a) Does the Veteran currently have bilateral hearing loss? 

(b) If the answer is yes, is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed disability had its onset in service?  

The examiner must consider the Veteran's three periods of active service (July 1979 to July 1983; February 1991 to March 1991; and February 2003 to May 2004). 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Direct the U.S. Army and Joint Services Records Research Center (JSRRC) to provide any information that might corroborate the Veteran's alleged stressors that reportedly occurred in August 2003, in Mosul, Iraq, when he was assigned to the 851st QM Company, and the building his unit was located in came under attack by mortar fire and he was forced to leave the building and defend from 7:30 pm until 2:00Am, and in October 2003, as part of a convoy to the Turkish border to obtain supplies, the Veteran reportedly saw a five ton vehicle that contained troops, hit an IED and flip over, which resulted in many injuries.

5.  After completion of the foregoing, make a specific determination, based upon the complete record, with respect to whether the Veteran was exposed to a stressor or stressors in service.  If the record verifies the existence of a stressor or stressors, specify what stressor or stressors are established by the record.

6.  After completion of the foregoing, schedule the for a VA psychiatric examination to determine the current nature and likely etiology of any diagnosed psychiatric disorder, to include PTSD.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including psychological testing, must be performed and all findings must be reported in detail.  

VA must specify for the examiner what stressors have been verified and the examiner must be instructed that those events may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service. 

Based on the examination and review of the record, the examiner is to answer the following questions: 
 
(a)  If a psychiatric disorder other than PTSD is diagnosed, is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed acquired psychiatric disorder other than PTSD is etiologically related to the Veteran's active military service?

(b)  If PTSD is diagnosed, the examiner must identify the stressors supporting the diagnosis.  The examiner should then address the following:

(c)  Is it at least as likely as not (i.e., probability of at least 50 percent) that the Veteran currently suffers PTSD based on a verified stressor?  The examiner is instructed to consider only the stressors, if any, identified as having been verified by the record.

(d)  If the answer to (c) is no, is it at least as likely as not (i.e., 50 percent probability) that the Veteran's current symptoms are related to a stressor involving fear of hostile military activity (specifically mortar attacks).  For the purposes of this examination, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

7.  Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of any sleep disorder.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner must conduct a thorough examination and provide diagnoses for any pathology found.  The examiner must to review all pertinent records associated with the claims file, including the Veteran's lay statements.

Based on examination findings and review of the record,
the examiner must answer the following question:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed sleep disorder is caused or aggravated (worsened) by the Veteran's service-connected low back disability? If  the Veteran's sleep disorder was aggravated by the service-connected low back disability, to the extent possible, the examiner is to provide an opinion as to the approximate baseline level of severity of the sleep disorder before the onset of aggravation.

The examiner is advised that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

8.  Schedule the Veteran for appropriate VA examinations to determine the current nature and likely etiology of any right arm numbness, left arm numbness, right foot, left foot, and/or heart conditions which may be present.  The claims folder must be made available to the examiners for review in conjunction with the examinations.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  The examiner is to review all pertinent records associated with the claims file, particularly the Veteran's service treatment records and post-service VA outpatient treatment records.

Based on examination findings and review of the record,
the examiner must answer the following questions:

(a)  Does the Veteran have a current right arm condition, to include radiculopathy and/or neuropathy?  If so, is it at least as likely as not (i.e., probability of 50 percent or greater) that such condition had its onset during active service or is related to any in-service disease or injury?

The examiner must consider the Veteran's complaints of arm numbness and tingling documented in the February 2003 retention examination report.  

(b)  Does the Veteran have a current left arm condition, to include radiculopathy and/or neuropathy?  If so, is it at least as likely as not (i.e., probability of 50 percent or greater) that such condition had its onset during active service or is related to any in-service disease or injury?

The examiner must consider the Veteran's complaints of arm numbness and tingling documented in the February 2003 retention examination report.  

(c)  Does the Veteran have a current right foot condition?  If so, is it at least as likely as not (i.e., probability of 50 percent or greater) that such condition had its onset during active service or is related to any in-service disease or injury?

The examiner must consider the Veteran's complaints of foot trouble (described as corns) documented in the February 2003 retention examination report.  

(d)  Does the Veteran have a current left foot condition?  If so, is it at least as likely as not (i.e., probability of 50 percent or greater) that such condition had its onset during active service or is related to any in-service disease or injury?

The examiner must consider the Veteran's complaints of foot trouble (described as corns) documented in the February 2003 retention examination report.  

(e)  Does the Veteran have a current heart condition?  If so, is it at least as likely as not (i.e., probability of 50 percent or greater) that such condition had its onset during active service or is related to any in-service disease or injury?

The examiner must consider the January 2002 service treatment record which demonstrates the Veteran underwent an EKG that was noted to be abnormal, as well as the subsequent notation that shows the second EKG performed several days after the first test was within normal limits.  The examiner must consider the Veteran's complaints of heart trouble documented in the February 2003 retention examination report.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

9.  Thereafter, readjudicate the Veteran's claims, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to any of the claims remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


